MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                     Mar 06 2015, 9:19 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Zachary A. Witte                                         Gregory F. Zoeller
Fort Wayne, Indiana                                      Attorney General of Indian

                                                         Justin F. Roebel
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Darius T. Fisher,                                        March 6, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A03-1406-CR-215
        v.                                               Appeal from the Allen Superior
                                                         Court; The Honorable John Surbeck,
                                                         Jr., Judge;
State of Indiana,                                        02D06-1310-FC-291
Appellee-Plaintiff.




May, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1406-CR-215 | March 6, 2015    Page 1 of 7
[1]   Darius T. Fisher appeals his convictions of Class C felony aiding robbery 1 and

      Class D felony receiving stolen property.2 Fisher argues the evidence was

      insufficient to convict him. We affirm.


                                      Facts and Procedural History
[2]   On the morning of July 22, 2013, Reggie Greenwell was at Fisher’s house to

      help Fisher and Ashley Beard pack for a move. Before the men left the

      apartment, Greenwell asked Beard for a piece of paper and a pen to write a

      number down. The two men then left in Fisher’s car.


[3]   Around 1 p.m., Greenwell entered the Three Rivers Federal Credit Union

      inside a grocery store in Fort Wayne. Greenwell bypassed the customer line

      and handed the teller a note stating the bank was being robbed and demanding

      money. After receiving $7,542.00, Greenwell exited the store with a paper bag

      and ran around the side of the building. A witness heard a car speed away but

      did not see the car.


[4]   Somewhere between “noon [and] one-ish,” Mark Gilliam saw Fisher driving a

      car in which Greenwell was the passenger. (Tr. at 260.) Gilliam, whose wife is

      Beard’s sister, recognized both men. Fisher parked the car on the street, and he

      and Greenwell ran toward Gilliam’s house. Along the way, Greenwell dropped

      some money from the bag he carried. When Greenwell reached the door, he



      1
          Ind. Code § 35-42-5-1 (robbery) and Ind. Code § 35-41-2-4 (accomplice liability).
      2
          Ind. Code § 35-43-4-2(b).


      Court of Appeals of Indiana | Memorandum Decision 02A03-1406-CR-215 | March 6, 2015     Page 2 of 7
      beat on the door of the house “like somebody needed to use the bathroom real

      bad.” (Id. at 245.) Gilliam’s nephew and friend, who were standing by

      Gilliam’s van waiting to leave, tried to help pick up the money but neither

      Greenwell nor Fisher would let anyone touch the money. Fisher approached

      Gilliam, who was standing by his van, and promised to tell him later what was

      happening. At this time, Gilliam heard police sirens and saw police cars

      driving in the direction of the credit union.


[5]   Gilliam offered Greenwell and Fisher a ride. The men accepted and sat on the

      floor of the van counting the money from the bag. Greenwell gave Fisher some

      money before the men were dropped off at Fisher’s house together. At Fisher’s

      house, the two men sat on the couch counting money and laughing. The next

      day, Gilliam hosted a cookout where Fisher displayed a large amount of cash.

      Fisher had on new shoes, and he gave new shoes to Gilliam’s family. Gilliam

      thought that was odd because he knew Fisher had been struggling with his

      finances, including having his electricity shut off for lack of payment. Three

      days after the robbery, Fisher and Greenwell took pictures together with large

      sums of money.


[6]   On October 1, 2013, the State charged Fisher with Class C felony aiding

      robbery and Class D felony receiving stolen property. At trial, a jury found

      Fisher guilty of both charges.




      Court of Appeals of Indiana | Memorandum Decision 02A03-1406-CR-215 | March 6, 2015   Page 3 of 7
                                     Discussion and Decision
[7]   When reviewing sufficiency of evidence to support a conviction, we examine

      “only the probative evidence and reasonable inferences supporting the verdict.”

      McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005). We will not reweigh

      evidence or substitute our judgment for the jury’s judgment. Id. at 127. We

      affirm a conviction unless no reasonable fact-finder could find the elements of

      the crime proven beyond a reasonable doubt. Drane v. State, 867 N.E.2d 144,

      146 (Ind. 2007). It is therefore not necessary that the evidence overcome every

      reasonable hypothesis of innocence; rather, the evidence is sufficient if an

      inference reasonably may be drawn from it to support the verdict. Id. at 147.


                                               1. Aiding Robbery

[8]   Fisher argues the State failed to prove he aided Greenwell’s robbery. According

      to the statutory definition of aiding a crime, “a person who knowingly or

      intentionally aids, induces, or causes another person to commit an offense

      commits that offense.” Ind. Code § 35-41-2-4. Fisher contends that because he

      was not present at the robbery he does not meet the factors for determining a

      person aided another in a crime as set out in Garland v. State, 788 N.E.2d 425,

      431 (Ind. 2003). The Garland factors include: (1) presence at the scene of the

      crime; (2) companionship with another engaged in criminal activity; (3) failure

      to oppose the crime; and (4) a defendant’s conduct before, during, and after the

      crime. We disagree with Fisher’s allegation.




      Court of Appeals of Indiana | Memorandum Decision 02A03-1406-CR-215 | March 6, 2015   Page 4 of 7
[9]    First, Fisher’s presence at the scene of the crime can be inferred from the facts

       that before the robbery, Greenwell was at Fisher’s house and the two men left

       together, and then after the robbery, the men drove to Gilliam’s house where

       they ran toward the house as Greenwell held a bag of money. Both men

       accepted a ride from Gilliam to Fisher’s house, leaving the car they had driven

       parked on the street. Based on this evidence, it can reasonably be inferred

       Fisher was in the getaway car and was thus present at the scene of the crime.


[10]   Second, that same evidence speaks to the companionship between Fisher and

       Greenwell. Greenwell was helping pack for a move at Fisher’s house on the

       day of the robbery, and Greenwell returned to Fisher’s house after the robbery.

       The men also took pictures together with large amounts of money.


[11]   Third, the evidence does not suggest Fisher opposed the crime. He willingly

       took money from Greenwell in Gilliam’s van on the way to Fisher’s house. At

       Fisher’s house, the men counted the money together on the couch while

       laughing.


[12]   Finally, Fisher’s conduct before, during, and after the crime permits an

       inference that he was aiding Greenwell. The men left Fisher’s house together,

       and Fisher was next seen driving Greenwell to Gilliam’s house. Neither man

       would let anyone else touch the money that spilled on the ground from

       Greenwell’s bag. As this occurred, Gilliam could hear police cars heading in

       the direction of the scene of the crime. Once in the van, the men counted the

       money and, at Fisher’s house, they counted the money again while laughing


       Court of Appeals of Indiana | Memorandum Decision 02A03-1406-CR-215 | March 6, 2015   Page 5 of 7
       together. The next day, Fisher showed up at Gilliam’s cookout with a large

       amount of money and had purchased shoes for the whole family. Thus, the

       evidence demonstrates each of the factors Garland indicated could be used to

       determine whether a defendant aided another in committing a crime. See

       Garland, 788 N.E.2d at 431.


[13]   Fisher also argues his only link to the robbery “was his presence in the van.”

       (Br. of Appellant at 13.) We must decline Fisher’s invitation to reweigh the

       evidence we reviewed above. Rather, the evidence is sufficient to support his

       conviction. See, e.g., Stroud v. State, 450 N.E.2d. 992, 996 (Ind. 1983)

       (accomplice’s participation in robbery was not too insignificant to convict him

       because “it is not necessary that the evidence show that the accomplice

       personally participated in the commission of each element”).


                                                2. Stolen Property

[14]   Fisher further alleges there was no evidence he received stolen property.

       However, Fisher did not provide any argument to support this allegation. Thus,

       the allegation is waived. See Ind. Appellate Rule 46(a)(8) (“The argument must

       contain the contentions of the appellant on the issues presented, supported by

       cogent reasoning.”).


[15]   Waiver notwithstanding, the evidence supports Fisher’s conviction of receiving

       stolen property. Ind. Code § 35-43-4-2(a) states “a person who knowingly or

       intentionally exerts unauthorized control over property of another person, with

       intent to deprive the other person of any part of its value or use, commits theft .

       Court of Appeals of Indiana | Memorandum Decision 02A03-1406-CR-215 | March 6, 2015   Page 6 of 7
       . . .” To convict a person of receiving stolen property, “the State must prove the

       defendant had knowledge that the property was stolen.” Johnson v. State, 441

       N.E.2d 1015, 1017 (Ind. Ct. App. 1982). However, the State may prove the

       defendant’s knowledge that the property was stolen by circumstantial evidence.

       Id.


[16]   Greenwell gave Fisher money in the van immediately following the robbery,

       the next day Fisher’s money problems appeared alleviated, and the State

       presented photographs of Greenwell and Fisher posing together with money

       three days after the robbery. See, e.g., Gibson v. State, 643 N.E.2d. 885, 888 (Ind.

       1994) (“Possession of recently stolen property when joined with attempts at

       concealment, evasive or false statements, or an unusual manner of acquisition

       has been held sufficient to support a conviction for Receiving Stolen

       Property.”).


                                                 Conclusion
[17]   The State presented sufficient evidence that Fisher aided Greenwell in robbing

       Three Rivers Federal Credit Union and that Fisher received some of the money

       that was stolen. Accordingly, we affirm.


[18]   Affirmed.


       Barnes, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1406-CR-215 | March 6, 2015   Page 7 of 7